DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
Response to Arguments
The claim objections are withdrawn in view of Applicant’s amendments to the claims.
Applicant’s arguments, see Remarks, filed 6/21/2022, with respect to the rejections of the claims under 35 U.S.C. 103 over Allroth (US 2016/0318103) in view of Tamura et al. (US 2016/0199912) and Larsson (EP 3156155) in view of Tamura have been fully considered but are not persuasive. Applicant’s arguments are addressed below:
A) Applicant argues that Allroth and Larsson fail to teach or suggest the claimed δ value represented by the claimed formula. This argument is not persuasive. While the prior art references do not explicitly teach or suggest such a value, the claimed δ value is implicitly taught because both Allroth and Larsson individually teach element concentrations which overlap with the claimed range. Specifically, the composition of Allroth covers a δ value of -28.85%-57% and the composition of Larsson covers a δ value of 3%-23.8%. These overlap the claimed δ value, creating a prima facie case of obviousness. See MPEP 2144.05 I.
B) Applicant also argues that the claimed δ value is advantageous for suppressing sinterability and maintaining excellent mechanical strength. This argument is not persuasive. To begin, applicant has not alleged the claimed range achieves unexpected results or is critical. Applicant’s arguments therefore do not rebut the prima facie case of obviousness. Assuming Applicant intended to make such an argument, there is insufficient evidence to overcome the prima facie case of obviousness. For example, the present invention has a sintering temperature of about 1050°C-1260°C (see Spec., ¶ 146). Allroth has a sintering temperature of 1200-1300°C (¶ 29) and Larsson has a sintering temperature of 1200-1400°C (¶ 11). Accordingly, the prior art has substantially similar suppression of sinterability as does the claimed invention. In addition, Allroth specifically recognizes that the strength of the sintered component is affected by varying amounts of C, Cu and Ni (¶ 3) while Larsson recognizes Cu enhances strength (¶ 15). As such, it is known in the art that varying amounts of elements such as those in formula one are result-effective variables that one of ordinary skill in the art would have been motivated to optimize for certain properties, such as strength. See MPEP 2144.05 II.
In addition, the data in the present specification (see Spec., Table 1, ¶¶ 194-221) are insufficient to rebut the prima facie case of obviousness on the grounds of unexpected results. As noted above, various elements are recognized in the art as being result-effective variables which affect the properties Applicant identifies as being superior in the claimed invention. Furthermore, the data of Table 1 do not establish that the claimed range is critical for achieving superior results. Specifically, there are no examples right outside the claimed upper endpoint. Finally, because Applicant has not provided actual objective measurements of properties such as hardness, strength, or corrosion resistance in Table 1, is impossible to make any meaningful comparison of the claimed alloy with the prior art alloys to determine whether superior results are even achieved. See MPEP 716.02.
New grounds of rejection have been entered upon further search and consideration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Allroth (US 2016/0318103) in view of Tamura et al. (US 2016/0199912).
Regarding claims 1 and 7, Allroth teaches an iron-based powder for making stainless steel components (¶ 1) having precipitates when sintered (¶ 48). Accordingly, this powder is presumed to be a precipitation hardening stainless steel, absent objective evidence to the contrary. See MPEP 2112. The composition of the powder in Allroth is as follows, compared to the claimed composition:

Claims 1&7
Allroth, ¶ 42
Cr
15.0%-17.5%
17%-25%
Si
0.3%-1.0%
0.5%-2.5%
Nb
0.15%-0.45%
≤3%
Ni
3.0%-5.0%
5%-20%
Mn
0.05%-1.0%
0%-1.5%
Cu
3.0%-5.0%
≤3%
δ
10.0%-14.0%
-28.85%-57%


The prior art composition taught by Allroth overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Allroth does not expressly teach the claimed tap density or specific surface area. Allroth desires to achieve a high density in the sintered stainless steel (see ¶ 56). Tamura teaches a stainless steel powder for sintering (¶ 14-15); teaches that such powder should have a tap density of 3.5 g/cm3 – 4 g/cm3 (¶ 142) and a specific surface area of more than 0.1 m2/g (¶ 143). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to attain these properties in the stainless steel powder of Allroth because having the tap density of Tamura achieves a dense sintered body and having the specific surface area of Tamura prevents a decrease in density by preventing pore formation (¶ 142-143). The ranges of the prior art combination overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 2-3, Allroth teaches O content in the stainless steel powder is ≤0.5% (¶ 42). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Allroth teaches a mean particle size of less than 30 microns (¶ 22). This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 5-6, Allroth teaches the powder is mixed with an organic binder to form an agglomerated powder (¶ 22).
Regarding claim 9, Allroth does not teach the presence of W. Accordingly, it is considered to be 0%, which lies within the claimed range.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Larsson (EP 3156155) in view of in view of Tamura et al. (US 2016/0199912).
Regarding claims 1 and 7, Larsson teaches a stainless steel powder for making a sintered component (¶ 1) which can be precipitation hardened (¶ 11). The composition of the powder in Larsson is as follows, compared to the claimed composition:

Claims 1&7
Larsson, abs
Cr
15.0%-17.5%
15%-17%
Si
0.3%-1.0%
<1.0%
Nb
0.15%-0.45%
0.15%-0.45%
Ni
3.0%-5.0%
3%-5%
Mn
0.05%-1.0%
<1.0%
Cu
3.0%-5.0%
3%-5%
δ
10.0%-14.0%
3%-23.8%


The prior art composition taught by Larsson overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Larsson does not expressly teach the claimed tap density or specific surface area. Larsson desires to achieve a high density in the sintered stainless steel (see ¶ 4). Tamura teaches a stainless steel powder for sintering (¶ 14-15); teaches that such powder should have a tap density of 3.5 g/cm3 – 4 g/cm3 (¶ 142) and a specific surface area of more than 0.1 m2/g (¶ 143). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to attain these properties in the stainless steel powder of Larsson because having the tap density of Tamura achieves a dense sintered body and having the specific surface area of Tamura prevents a decrease in density by preventing pore formation (¶ 142-143). The ranges of the prior art combination overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 2-3, Larsson also teaches exemplary alloys containing 0.146%-0.433% O (Table 1). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Larsson teaches a median particle size of 20-60 microns (¶ 9). This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 5-6, Larsson teaches the powder is mixed with an organic binder (¶ 17).
Regarding claim 9, Larsson does not teach the presence of W. Accordingly, it is considered to be 0%, which lies within the claimed range.
Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gulsoy (“Dry sliding wear in injection molded 17-4 PH stainless steel powder with nickel boride additions”) in view of Tamura et al. (US 2016/0199912).
Regarding claims 1 and 7, Gulsoy teaches a stainless steel powder having the following composition (see Table 1, p. 492).

Claims 1&7
Gulsoy
Cr
15.0%-17.5%
16.2%
Si
0.3%-1.0%
0.30%
Nb
0.15%-0.45%
0.30%
Ni
3.0%-5.0%
4.6%
Mn
0.05%-1.0%
0.54%
Cu
3.0%-5.0%
4.6%
δ
10.0%-14.0%
10.524%


This composition lies within the claimed ranges, and the steel powder is sintered (§ 2.1).
Gulsoy does not expressly teach the claimed tap density or specific surface area. Tamura teaches a stainless steel powder for sintering (¶ 14-15); teaches that such powder should have a tap density of 3.5 g/cm3 – 4 g/cm3 (¶ 142) and a specific surface area of more than 0.1 m2/g (¶ 143). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to attain these properties in the stainless steel powder of Gulsoy because having the tap density of Tamura achieves a dense sintered body and having the specific surface area of Tamura prevents a decrease in density by preventing pore formation (¶ 142-143). The ranges of the prior art combination overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Gulsoy teaches the powder has an average particle size of 10 µm (§ 2.1).
Regarding claims 5-6, Gulsoy teaches the powder is mixed with a binder (§ 2.1).
Regarding claim 9, Gulsoy does not teach the presence of W. Accordingly, it is considered to be 0%, which lies within the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784